DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-44 are presented for examination.
3.	Claims 3-19 have been canceled, claim 31 has been amended, and new claims 42-44 have been added.

4.	This Office Action of application 16/781859 is in response to Applicant’s remarks and Terminal Disclaimer filed on January 4, 2021.  

5.	This OA is a 2nd Non Final due to a Terminal Disclaimer being filed and due to new 35 USC 103, 35 US 112(b) and 35 USC 101 rejections.  

6.	Application 16/781859 was filed on February 4, 2020.  

7.	Application 16/781859 has the benefit date from provisionals 62/800948 and 62/800937 filed on February 4, 2019.

Claim Interpretation
8.	Claim 1 recites “intercepting, at the remote application instance.”  The instant specification [0029] states “upon the determined rendering level, determine interception techniques, or the like,” [0035] states “the techniques described herein can also be used by other browser engines,” “the techniques described herein may be applicable to any application that renders using,” and “determine the appropriate interception technique for intercepting draw commands based on [] the remote application instance,” and [0043] states “once a determination of appropriate rendering interception level is determined, the orchestrator 200 is responsible for instantiating and containerizing a remote application instance.”  These descriptions hint that there may be different embodiments in the specification that comprise “intercepting.”  For this reason, examiner searched the specification to find the appropriate “intercepting” feature that matches the features recited in the independent claims (i.e., “remote application instance”, “providing [] to the client device [] to render”).  Also, “remote application instance” which as recited is recently instantiated is different from “remote application.”  Specification [0003] [0019] [0030] [0032] [0033] [0042] [0061] [0086] [0088] [0094] [0096] [0097] [0098] [0102] state embodiments that do not fit the other features recited in the independent claims. Specification [0029] states “a corresponding remote application instance 107 within its secure container 103, the orchestrator server 102 causes remote code/logic and potentially other resources) to be downloaded to the application 105 running on the client device” and [0084] states “intercepting draw commands based on an evaluation of one or more rules against one or more characteristics of the remote application instance, one or more characteristics of the client device and/or one or more characteristics of the web application” and “highest performing may be one that causes the client device to display output of the remote application instance at a higher resolution and/or consumer less computational resource or the orchestrator server than other available interception techniques.”  Based on the closest match of the recited claim features, the specification [0029] best supports and clarifies the recited “intercepting, at the remote application instance.”  This interpretation is applied to all the claims.

9.	Claim 1 recites “set of draw commands.”  Specification [0019] states “using draw commands or other higher level graphics primitives where possible instead of using pixels (or bitmaps/video),”  [0034] states “a higher level of graphics rendering data, such as using draw commands from a library such as SKIA or Cairo (which uses vector graphics)” and “transport vector commands (draw commands), or event commands translated to a lower level in the graphics pipeline (such as using OpenGL, WebGL, DirectX, Vulkan, or other GPU commands) which draws in points, lines, and vertices and loses information such as curve information,” [0049] states “the draw commands may cause the client browser to render one or more layers to a cache,” [0053] states “the local cached library may include various resources such as textures, fonts, shapes, curves, draw commands, predefined combinations thereof, or others.” And “compiled instance of the graphics library is typically configured to cause draw commands to be rendered,” [0057] states “client web browser application is configured to rasterize visual output of the remote web browser application based on draw commands received [] without bitmap rasterizations of the draw commands,” [0059] states “vector draw commands,” and [0060] states “remote chromium web browser [] to capture many or all of the draw commands used to render the page”.  The recited “set of draw commands” is explained/used in the specification as merely “draw commands.”  This indicates there is no significance of the recited “set of” because the recited set has no “subset.”  Also, the “set” and a potential “subset” are not applied in any form in the claims.  This interpretation is applied to all the claims.

10.	Claim 1 recites “an input event from an application.”  Specification [0032] states “input received at the web application 105, such as keystrokes, mouse, and other cursor and input events, is interpreted by the remoting code previously integrated into the web application,” [0049] states “with one or more portions of the cache being rendered on a display of the client device and one or more other portions of the cache not being rendered until one or more subsequent events, such as a user input command (for example, a scroll event),” [0054] states “intercept events from an event loop to listen for events associated with the client web browser application and invoke the draw handing code in the rendering file,” “the rendering (WebAssembly) file typically includes the drawing handling code in a compiled instance of a graphics library of the remote web browser application.  The complied instance of the graphics library is typically configured to cause draw commands to be rendered in the same manner on the client web browser application,” and [0056] states “JavaScript file typically causes the client web browser application to pass detected by the event loop of the client web browser application to the remote web browser application as messages.  Examples of such events may include cursor movement, click events, keyboard events, scrolling events, or other user or browser actions.”  Examiner was unable to find any support in the disclosure that the “input event” originates from a computing device decision and is not from a human/user.  Based on this situation, the interpretation of the recited “input event” is an event/decision from a user/human making this invention an abstract idea.  Hence, the 35 USC 101 rejection (2019 PEG type) has been applied.


Claim Rejection – 35 USC 101 (2019 PEG type)

11.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



12.	Claim 1 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites instantiating an instance, being instantiated responsive to a request from a client device and recites receiving an input event from the application.

	The limitations of a request from a client device and an input event from the application, as drafted, are a process that, under its broadest reasonable interpretation and with support from the specification, covers organizing/managing human/user behavior/activities.  That is, other than reciting “executed by a processor,” nothing in the claim element precludes the step from practically being performed to organized a user’s input/behavior (MPEP 2106.04(a)(2) II. Certain methods of Organizing Activity states “the subgroupings encompass both activity of a single person [], an thus, certain activity between a person and a computer [] may fall within the ‘certain methods of organizing human activity’ grouping”).  That is, the “instantiating” and “receiving” steps encompass the user manually directing the computing devices to provide the rendering.  Hence, as drafted, a process that, under its broadest reasonable interpretation with support from the specification, covers organizing human behavior/activity but for the recitation of being executed by a processor.  If a claim limitation, under its broadest reasonable interpretation with support from the specification, covers organizing human behavior/activity, then it falls within the “organizing human activity” grouping of abstract ideas.  Accordingly the claim recites an abstract idea.

	This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – in a server to perform the remote application.  The server is recited at a high-level or generality (i.e., as a generic serer performing a generic server function of a remote application in a server such that it amounts to no more than mere instructions to apply the exception using a generic computer component (server).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits (i.e., low-level decisions) on practicing the abstract idea.  The claim is directed to an abstract idea.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a remote application in a server to perform the remote application amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.  The same is true in claims 26 and 34.  

Claims 2, 20-25, 27-33 and 35-44 incorporate the deficiencies of claims 1, 26 and 34, through dependency, and are also rejected.


Claim Rejections – 35 USC § 112

13.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




14.	Claims 1, 2, and 20-44 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

15.	Claim 1 recites “receiving [] an input event” and “providing a second set of one or more draw commands.”  The phrase “input event” and “providing” renders the claim indefinite because there is a lack of relationship between “input event” and “providing [] draw commands” making the claim unclear which subject of the limitation(s) refers to.  The same is true in claims 26 and 34.

Claims 2, 20-25, 27-33 and 35-44 incorporate the deficiencies of claims 1, 26 and 34 through dependency, and are also rejected.



Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 1, 2, 20, 26-28, 34-36, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al., US 9009334, hereinafter Jenkins, and in view of Urbach, US Pub 20130042259.

18.	Regarding claims 1, 26 and 34, Jenkins teach a computer-implemented method comprising:
instantiating an instance of a remote application (“browser”, “remote session browsing”) in a server (“POP”), the remote application instance (“browser”) being instantiated responsive to a request from a client device (“browser session request”) (“network computing component [] point of preference [] such as NCC POP 142 to service the browser session request” col 8 lines 10-20,  “instantiating a new browser session may include loading a [] browser instance at the NCC POP” col 8 lines 21-33, “a remote session browsing configuration may define or specify a remote session communication protocol”, “defining interface information and containing resources references from a server to a client”, “the NCC POP 142 may provide an initial communication to the client computing device 102 after determining the remote session communication protocol” col 18 line 66 -to- col 9 line 23);
Jenkins do not teach draw commands feature, but in a similar field of endeavor Urbach teaches:
intercepting, at the remote application instance (“first application”), a first set of one or more draw commands (“draw commands”, “3D object”, “object comprises draw commands”) associated with output of the remote application instance (“from the first application”) (“a first computer hosts a first application locally and the second application is hosted on an application server with server-side rendering”, “the remote application is rendered by a server-side graphics API.  A user seeking to export a 3D object from the first application selects an object from the first window and drags the object to the second window.  As the user drags the object, it is rendered on the computer display pursuant to the user’s drag commands.  The user then drops the object in the second application rendered in the second window, and the object is imported in real-time into the second application” [0006], “the first user input to the engine, intercepting, by the processor, draw commands from the first application to the rendering API and determining, by the processor, the object from the draw commands” [0008], “the object comprises the draw commands” [0010]);
providing the first set of one or more draw commands (“object comprises draw commands”) to the client device to cause an application (“a 3D object from the first application”) executing on the client device to render one or more portions of output (“3D object”) on the application based on the first set of one or more draw commands (“the remote application is rendered by a server-side graphics API.  A user seeking to export a 3D object from the first application selects an object from the first window and drags the object to the second window.  As the user drags the object, it is rendered on the computer display pursuant to the user’s drag commands.  The user then drops the object in the second application rendered in the second window, and the object is imported in real-time into the second application” [0006], “the object comprises the draw commands” [0010]);
receiving, at the remote application instance, an input event (“drags the object”, “drops the object”) from the application (“exporting an object from a first 3D program for rendering a second 3D program in real-time”, “as the user drags the object, it is rendered on the computer display”, “the user then drops the the object in the second application rendered in the second window, and the object is imported in real-time into the second application”  [0004], “the remote application is rendered by a server-side graphics API.  A user seeking to export a 3D object from the first application selects an object from the first window and drags the object to the second window.  As the user drags the object, it is rendered on the computer display pursuant to the user’s drag commands.  The user then drops the object in the second application rendered in the second window, and the object is imported in real-time into the second application” [0006], “the object comprises the draw commands” [0010]); and 
providing a second set (“converting”) of one or more draw commands (“drops the object”, “object comprises the draw commands”, “converting [] the selection [] into the second application”) to the client device to cause the application to render one or more portions of output (“object”) on the application based on the second set of one or more draw commands (“the remote application is rendered by a server-side graphics API.  A user seeking to export a 3D object from the first application selects an object from the first window and drags the object to the second window.  As the user drags the object, it is rendered on the computer display pursuant to the user’s drag commands.  The user then drops the object in the second application rendered in the second window, and the object is imported in real-time into the second application” [0006], “select all objects with the same object identifier as the first object” [0008], “the object comprises the draw commands” [0010], “importing the selection to a second application comprises, converting, by the processor, the selecting for implementation into the second application and rendering []in the second window” [0014], “to convert the object from draw commands into a format for implementation into the second application” [0062], “mathematical operations commonly used in graphics rendering”, “the GPU 1024 may use a special graphics unit instruction set, while in other implementations, the GPU may use a CPU-like (e.g., a modified x86) instruction set” [0082]).

Thus, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to readily recognize the advantage of modifying Jenkins’s system that provides the user a “computing devices and communication networks can be utilized to exchange information.  In a common application, a computing device can request content from another computing device” (Jenkins col 1 lines 1-10) and “processing of requests for a browser session by a client computing device with a content provider” (Jenkins col 3 lines 6-14) with the features of Urbach’s system to provide “exporting an object from a first 3D program for rendering in a second 3D program in real-time” (Urbach [0004]) and “the object comprises the draw commands” (Urbach [0010]).

The motivation being “perspective of a user utilizing a client computing device, a user experience [] with obtaining network content over a communication network, such as obtaining a Web page” and “generating requests to obtain embedded resources, and rendering content on the client computing device” (Jenkins col 1 lines 45-51) and “instantiating a new browser session may include loading a [] browser instance at the NCC POP” (Jenkins col 8 lines 21-33) which includes “the user drags the desired object from the window displaying the first application to the window displaying the second object” and “the user drops the object into the window for the second application” (Urbach [0050]) and “to convert the object from draw commands into a format for implementation into the second application” (Urbach [0062]).

19.	Regarding claims 2, 27, 35, Jenkins teach wherein the request from the client device is a request for a network resource (“browser session”) (“processing of requests for a browser session by a client computing device with a content provider” col 3 lines 6-14).

20.	Regarding claims 20, 28, 36, Urbach teaches:
wherein the server is an execution (“running on”) computing device (“a remote application 810 running on an application server” [0066])
wherein the client device is a rendering computer device (“to the rendering API”, “rendering of the object in the borderless window” [0066], “computer system 1000 may include one or more Graphics Processing Units (GPUs)”, “mathematical operations commonly used in graphics rendering”, “the GPU 1024 may use a special graphics unit instruction set, while in other implementations, the GPU may use a CPU-like (e.g., a modified x86) instruction set” [0082]).

21.	Regarding claims 42, 43, 44, Jenkins teach wherein the application is a web browser application (“load a software browser application [] for accessing content provided by one or more content providers”, “the accessed content may include a collection of one or more network resources (e.g., a Web page) and embedded resources such as images, video, audio, text, executable code, and other resources” (col 3 lines 34-45). 


Conclusion
22.	The prior art made of record and not relied upon, but is considered pertinent to applicant's disclosure comprises:  
Billyyard (US Pub 20170011487) [0016] [0052] [0053] [0062] [0087] [0088].

Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).

23.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992 (via email:  Ondrej.Vostal@uspto.gov  “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II and https://www.uspto.gov/sites/default/files/documents/sb0439.pdf ).  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4992.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	March 17, 2021